 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALEX LEONARD AZEVEDO,                         No. 2:17-cv-0117 KJN P
12                       Petitioner,
13            v.                                       ORDER
14       COLUSA COUNTY,
15                       Respondent.
16
         ALEX LEONARD AZEVEDO,                         No. 2:18-cv-2690 KJN P
17
                         Petitioner,
18
              v.                                       ORDER
19
         THE PEOPLE,
20
                         Respondent.
21

22           On January 27, 2017, the petition for writ of habeas corpus filed in case No. 2:17-cv-0117
23   KJN was dismissed without prejudice because the case was duplicative of his prior petition filed
24   in No. 2:17-cv-0115 JAM GGH,1 and because petitioner’s state court proceedings were still
25   pending, Younger v. Harris, 401 U.S. 37, 43-54 (1971). On January 25, 2019, petitioner’s request
26   1
       In his case No. 2:17-cv-0115 JAM, the court also noted that petitioner’s direct appeal was still
27   pending, and dismissed the habeas action on May 30, 2017, based on petitioner’s failure to
     exhaust state court remedies. Id. The dismissal was without prejudice to its renewal once
28   petitioner exhausted his state court remedies.
                                                      1
 1   to voluntarily dismiss case No. 18-cv-2690 KJN was granted, and the petition was dismissed

 2   without prejudice.

 3          Therefore, both habeas actions are closed. Documents filed by petitioner since the closing

 4   date will be disregarded and no orders will issue in response to future filings. If petitioner wishes

 5   to challenge a state court conviction in federal court, he must file a new habeas action.2

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. Documents filed by petitioner since the closing date will be disregarded and no orders

 8   will issue in response to future filings; and

 9          2. The Clerk of the Court is directed to send petitioner the forms for filing a petition for

10   writ of habeas corpus and an application to proceed in forma pauperis by a prisoner.

11   Dated: December 3, 2019

12

13

14
     /azev0117.158
15

16

17

18

19

20
21

22

23

24

25   2
        Petitioner is cautioned that the habeas corpus statute imposes a one year statute of limitations
26   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
27   direct review or the expiration of time for seeking direct review, although the statute of
     limitations is tolled while a properly filed application for state post-conviction or other collateral
28   review is pending. 28 U.S.C. § 2244(d).
                                                         2
